DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,992,539 in view of Patterson et al. (Pub No US 2011/0321072). Claims 1 and 7 of U.S. Patent No. 9,992,539 already captures the claimed features of claims 1, 8 and 15 of the instant application, except for “the second watch video (of the additional channel) is associated with a popularity indicator representing lower popularity as compared to other second watch videos from the plurality of watch sessions”.
Nevertheless, in a similar field of endeavor Patterson discloses that the second watch video (of the additional channel) is associated with a popularity indicator representing lower popularity as compared to other second watch videos from the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 7 of U.S. Patent No. 9,992,539 by specifically providing the elements mentioned above, as taught Patterson, for the predictable result of increasing the probability that users are likely to subscribe to recommended channels that are most popular.

	Regarding claims 2-5, 9-12 and 16-19, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 of U.S. Patent No. 9,992,539. Claims 2-5, 9-12 and 16-19 capture the same subject matter already allowed in claims 2-5 of U.S. Patent No. 9,992,539.

Claims 6 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,992,539 in view of Patterson et al. (Pub No US 2011/0321072). Claims 1 and 7 of U.S. Patent No. 9,992,539 already captures the claimed features of claims 6 and 13 of the instant application, except for “the additional channel is identified based on lower popularity of the second watched video with respect to the network-based media sharing platform and high popularity of second videos from the additional channel with respect to the subset of watch sessions”.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 7 of U.S. Patent No. 9,992,539 by specifically providing the elements mentioned above, as taught Patterson, for the predictable result of increasing the probability that users are likely to subscribe to recommended channels that are most popular.

	Regarding claims 7 and 14, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,992,539. Claims 7 and 14 capture the same subject matter already allowed in claim 6 of U.S. Patent No. 9,992,539.





Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,924,803 in view of Patterson et al. (Pub No US 2011/0321072). Claims 1 and 6 of U.S. Patent No. 10,924,803 already captures the claimed features of claims 1, 8 and 15 of the instant application, except for “the second watch video (of the additional channel) is associated with a popularity indicator representing lower popularity as compared to other second watch videos from the plurality of watch sessions”.
Nevertheless, in a similar field of endeavor Patterson discloses that the second watch video (of the additional channel) is associated with a popularity indicator representing lower popularity as compared to other second watch videos from the plurality of watch sessions (Paragraphs [0032] [0038] [0074] [0088]; available subscription channels with recommended content may be ranked 210 based on monitored subscriber viewing habits, e.g. most popular to less popular).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 6 of U.S. Patent No. 10,924,803 by specifically providing the elements mentioned above, as taught Patterson, for the predictable result of increasing the probability that users are likely to subscribe to recommended channels that are most popular.

	Regarding claims 2-5, 9-12 and 16-19, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 of U.S. Patent No. 10,924,803. Claims 2-5, 9-12 and 16-19 capture the same subject matter already allowed in claims 2-5 of U.S. Patent No. 10,924,803.

Claims 6 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,924,803 in view of Patterson et al. (Pub No US 2011/0321072). Claims 1 and 6 of U.S. Patent No. 10,924,803 already captures the claimed features of claims 6 and 13 of the instant application, except for “the additional channel is identified based on lower popularity of the second watched video with respect to the network-based media sharing platform and high popularity of second videos from the additional channel with respect to the subset of watch sessions”.
Nevertheless, in a similar field of endeavor Patterson discloses that the additional channel is identified based on lower popularity of the second watched video with respect to the network-based media sharing platform and high popularity of second videos from the additional channel with respect to the subset of watch sessions (Paragraphs [0032] [0038] [0074] [0088]; available subscription channels with recommended content may be ranked 210 based on monitored subscriber viewing habits, e.g. most popular to less popular).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 6 of U.S. Patent No. 10,924,803 by specifically providing the elements mentioned above, as taught Patterson, for the predictable result of increasing the probability that users are likely to subscribe to recommended channels that are most popular.

claims 7 and 14, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,924,803. Claims 7 and 14 capture the same subject matter already allowed in claim 8 of U.S. Patent No. 10,924,803.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423